DAWKINS, J.
Plaintiff paid to the city of La Eayette $2,000 for a retail liquor license to do business for the year 1919. National prohibition went into effect on the 1st of July of that year, and this suit is to recover back one-half of the amount so paid, or $1,000.
The case presents no attack upon the validity or constitutionality of the law under which the license fee was paid; hence this court, whose minimum jurisdiction is above $2,000, has no power to entertain the appeal. Const. 1921, art. 7, § 10.
Por the reason assigned, this case is transferred to the Court of Appeal, Eirst Circuit, appellant to pay costs of this court, all other costs to await final judgment.